Title: Mary Smith Cranch to Abigail Adams, 28 May 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            My dear Sister
            Quincy May 28th 1798
          
          I yesterday receiv’d your kind Letter of the 18th my Sons & mrs Johnson to you. you cannot think my Sister how much pleasure they gave me. I had one also from Nancy informing me that her Richard was broke out with the Small Pox & was like to do very well. he had about fifty Pustles & had been very Sick for two days before he broke out. mrs Cranch had inform’d me before of mr Johnsons Patronage. I hope he will never have reason to repent of his having taken him under his protection— dear child I believe he has had many difficulties to incounter which he has keept from our knowledge. these trials will be no disadvantage to him upon the whole. his character will I think bear examining Nancy Says “mr Johnson did not put his business into mr cranchs hands till he had ask’d a thousands questions about him” She is as much charm’d with Mrs Johnson as my Son, & is pleas’d with the young Ladies too but mrs Adams She says must be a beauty if her Picture is a likness— how grateful I feel to you & the President my dear Sister for the Support you give our children nancy is diffident & wants incouragment—
          I will return all the Letters you have intrusted me with the last of the week I want to have Mrs Norton & Greenleaf see them. their Brother has not written us a word yet. their Cousens Letters are a feast to us all
          I thank you for the Book & papers I had not read the last dispatches. they are So badly printed in our papers that I could with difficulty read them if I attempted it.
          Richard Beal is come home & gone on board the Frigate & Joseph with him; Mr Cranch has a relation by the name of Pearse who has been almost a year in this country. Who is gone on board the same Frigate also. he is a Lad of Seventeen years old
          I ought to have told you in my last Letter that mr Blacks adopted Child arriv’d Safe last monday I went a Teusday to see it. I found mrs Black looking very motherly with both children in her Lap the little Girl is burnt as Black as an Indian. but She is a pritty little plump thing & looks much like its Mother but I do not think it has So mild a countenance as the nurses child. I am thankful tis now in such hands
          
          did you have any conversation with mr Black about mr Whitman I hoped you would. we Shall never be better united in a Preacher than with him. If he is not So correct as some minesters he is a very useful preacher & a very popular one the attachment of the People increases towards him. our meeting house is fill’d as it did not use to be & he keeps up the attention of the People, & if they are not made better by his discourses tis their fault not his. for my own part I have no objection to his wit when he dont Sneer— tis that has dusgusted mr Black more than any thing. People can bear any thing better than contempt— mr wh will not go to the house. mr Black thinks himself Slighted because he does not he notic’d him when he first came to town as a Gentleman & when mrs whitman was here they sent for them both & had a handsome Supper for them. but I must Say mr whitman Seem’d not in his element he was very unsociable & has not call’d upon him since as I think he ought to have done. nor upon one of the Gentleman who did not vote for him altho he has been invited I believe by them all. it looks like resentment. there is not one of them but Might have been made a firm Friend of if he would have taken the least pains to have done it. they all attend his preaching— mrs Black said to me the other day if She thought he had any design to Settle here She would try to like him better— when you come home I hope you may find a way to bring them together. where he is most intimate they do not give him good advise & tell him there own Suspicions for realities— mr whitmans wife they all admire— He is too gay & wants prudence but I do think he would do as well in this town as any Where. I do not know any minester who preaches more good Sermons than he does—but divinity as a Science he has not Studied. he is like the Bee loves to fly from flower to flower & just take a Sip—
          The doctor has receiv’d the Bill you mention’d but he wishes you to send him an account of all the Money you have furnish’d him with. he is oblig’d to keep two accounts one charg’d to the President & one to be Settled with you. he want the total Sum from you that he may compair it with what he has given credit for— he design’d to have written you himself—but could not to day you must not Set your Face this way yet— we are not quite ready for you, but they are driving on Jehu like I go every day or two to hurry them
          I think with you that the language of the addresses do our Country honour—& I think also, that the President improves in his answers. He expreses himself with more ease & clearness— you see I

dare to criticise upon him great as he is. he will call Me Saucy I suppose, but I dont care He knows I am a Friend to Goverment—& to ballances Braintree is determin’d there Shall be no Such dispute about the birth place of Presidents Adams as there is of Homers. they mean to be consider’d as his neighbours & Friends the companions of his youth also & will feel proud of being recogniz’d as Such by him. mr weld drew the address—
          I cannot hear a word from Betsy Shaw if they knew how anxious I am about her they would be more atteentive to let me hear from them I have had but one Letter from Cousen Betsy I think she might write if it was only a line it would cost us nothing. but they feel further from Me than you as My Son does—
          I can find nothing of the Box yet the vessel is not return’d from the eastward I Shall go to Boston again soon mr Smith has the Bill of Laden—but poor man he has had so many distress’s lately that he can hardly attend to Small things—
          Had not Doctor welsh money of your sons J Q A in his hands? Doctor Tufts thought he had— poor mrs welsh I Shall never get her distrest countenance out of my mind I have thought of little else but that Family Since I Came home never never will he recover himself He has been tradeing—Speculating—& I no not what else till he is in perfect confusion— mr Smiths agonizing (tis not too strong an expression) countenance I shall never forget— I was sick when I got home
        